Appeals by the employer, its insurance carrier and the Special Disability Fund from decisions of the Workmen’s Compensation Board, filed December 24, 1970 and April 21, 1971. Decedent developed lung trouble due to silica dust. He stopped working on December 28, 1961. His claim was disallowed and the case closed on insufficient evidence to sustain a finding that disability was due to silicosis. He died on October 18, 1969. Dr. Brock, on behalf of the Committee of Expert Chest Consultants, whose report was filed at the original hearing, changed his opinion after the autopsy and concluded death was due to anthracosilicosis pulmonary emphysema and chronic cor pulmonale which was related to his occupation. He further concluded decedent was permanently disabled on January 16, 1963. The claimant’s physician had sent a letter to the board on November 11, 1969 notifying it of the claimant’s death and a formal application -for reopening the disability claim was filed on February 10, 1970. The board found decedent was permanently and totally disabled from silicosis and the date of disablement was January 16, 1963. With *770respect to the date fixed by the board for disablement, we find substantial evidence in the record to support it and it being within the seven-year period, the claim is not barred by section 123 of the Workmen’s Compensation Law. Decisions affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Greenblott, Cooke, Sweeney and Simons, JJ., concur.